                 Case 1:19-cv-08324-DLC Document 1-18 Filed 09/06/19 Page 1 of 3


  From:    Amro Ali amro.ali9@icloud.com
Subject:   Rec. letter from Program director
   Date:   August 14, 2018 at 4:55 PM
     To:   Robert Sadowski rsadowski@sadowskikatz.com




           Begin forwarded message:

           From: Amro Ali <amro.ali9@icloud.com>
           Date: August 14, 2018 at 4:52:02 PM EDT
           To: amro.ali9@icloud.com
Case 1:19-cv-08324-DLC Document 1-18 Filed 09/06/19 Page 2 of 3
Case 1:19-cv-08324-DLC Document 1-18 Filed 09/06/19 Page 3 of 3
